Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-01464-NYW

 CENTER FOR BIOLOGICAL DIVERSITY and
 FOOD & WATER WATCH,

        Plaintiffs,
 v.

 SWIFT BEEF COMPANY,

        Defendant.

                         MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This matter is before the court on Defendant Swift Beef Company’s (“Swift Beef” or

 “Defendant”) Motion to Dismiss Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (“Motion to

 Dismiss”) [#20, filed December 6, 2019] and Plaintiffs Center for Biological Diversity (“CBD”)

 and Food & Water Watch’s (“FWW” and collectively, “Plaintiffs”) Motion for Leave to File

 Sur-reply [#37, filed February 17, 2020]. The court considers the pending motions pursuant to

 28 U.S.C. § 636(c) and the Order of Reference dated July 1, 2019 [#14]. After considering the

 Parties’ briefing, including the Sur-reply submitted by Plaintiffs on February 17, 2020 [#37-1];

 arguments at the February 21, 2020 hearing; and the applicable law, the court DENIES

 Defendant’s Motion to Dismiss in its entirety and DENIES Plaintiffs’ Motion for Leave to File

 Sur-reply.

                                        BACKGROUND

        Plaintiffs bring this action to enforce the Federal Water Pollution Control Act, 33 U.S.C.

 § 1251 et. seq., commonly known as the Clean Water Act (“CWA”), against Swift Beef. The

 CWA prohibits the discharge of any pollutant from a point source into navigable waters of the
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 2 of 29




 United States, unless such discharge is authorized by and compliant with a CWA permit. 33 U.S.C.

 §§ 1311(a), 1342. Permits authorizing such discharges under the CWA are implemented in part

 through the National Pollutant Discharge Elimination System (“NPDES”). 33 U.S.C. § 1342.

 NPDES permits are issued by the United States Environmental Protection Agency (“EPA”) and

 impose effluent limitations and standards designed to protect water quality standards consistent

 with the mandates of the CWA. The EPA has been granted delegatory authority over NPDES

 permitting and may delegate the program to states. 33 U.S.C. § 1342(b); 40 C.F.R. § 123.61. The

 EPA delegated NPDES permitting authority to the state of Colorado in 1975. See Colo. Rev. Stat.

 § 25-8-202(6), (7). Through the Water Quality Control Division (“WQCD”) of the Colorado

 Department of Public Health and Environment (“CDPHE”), Colorado is authorized to issue CWA

 permits and enforce the state’s NPDES permitting program (known as the Colorado Discharge

 Permit System or “CDPS”).

        Pursuant to its citizen-suit provision, the CWA authorizes citizens to bring enforcement

 actions against any person “alleged to be in violation” of “an effluent standard or limitation,”

 including permit terms, conditions, limits, and requirements. 33 U.S.C. §§ 1365(a), 1365(f)(6).

 For purposes of CWA liability, discharges in violation of NPDES permits also constitute violations

 of the CWA. 40 C.F.R. § 122.41(a). Plaintiffs bring three claims against Swift Beef pursuant to

 § 1365(a).

        The following facts giving rise to Plaintiffs’ claims are drawn from the Complaint and the

 briefing associated with the Motion to Dismiss and taken as true for the purposes of this instant

 Motion. 1 Swift Beef is a wholly owned subsidiary of JBS USA and JBS S.A., the latter of which

 is a Brazilian company and the world’s largest producer of beef, chicken, and pork. [#1 at ¶ 12].


 1
  As discussed in further detail below, this court proceeds with its consideration of standing through
 a facial analysis.
                                                  2
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 3 of 29




 Relevant here, Swift Beef is headquartered in Greeley, Colorado. [Id. at ¶ 14]. There, at its Lone

 Tree Wastewater Treatment Facility (“Lone Tree Facility”), Swift Beef accepts and treats waste

 from two animal slaughterhouses. [Id. at ¶ 1]. Swift Beef owns and operates the Lone Tree

 Facility. [Id. at ¶ 12].

         Lone Tree Creek, a tributary of the South Platte River, flows through the Lone Tree

 Facility. [Id. at ¶ 19]. The confluence of Lone Tree Creek and the South Platte River is located

 approximately one mile south of the Lone Tree Facility as the crow flies, [id.], and 3.07 miles

 downstream as the water flows, [#35 at 17]. The Lone Tree Facility treats wastewater it receives

 via pipeline from two slaughterhouses owned and operated by Swift Beef. [#1 at ¶ 23]. After

 treatment, the wastewater is typically stored for thirty days in one of two large holding ponds

 before being discharged into the Lone Tree Creek. [Id.].

         Swift Beef is authorized to discharge effluent into the Lone Tree Creek pursuant to a

 Colorado Pollution Discharge Elimination System permit (the “Permit”) issued by the WQCD on

 October 9, 2012. [Id. at ¶ 24; #27-1 at 27-53]. The Permit went into effect on December 1, 2012

 and remains effective pursuant to an indefinite administrative extension authorized by the WQCD

 on December 1, 2017. [#1 at ¶ 24]. Pursuant to the Permit, Swift Beef is authorized to discharge

 effluent into the Lone Tree Creek from one pipe (the “Outfall”), though the Permit sets forth

 variable limits, reflected as Outfall 001, Outfall 002, and Outfall 003, which depend on the number

 of animals slaughtered per month at the Swift Beef slaughterhouses. [Id. at ¶ 25]. Swift Beef is

 required to report to the WQCD, two days prior to the start of each month, the number of animals

 to be slaughtered in that month to inform the WQCD which of the Permit’s limits and conditions

 apply for the upcoming month. [Id.]. The Permit also requires Swift Beef to self-sample its

 effluent discharges and sets forth mandatory self-testing parameters for Swift Beef, who must



                                                 3
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 4 of 29




 report to both the WQCD and the EPA the results of its self-sampling in publicly available

 Discharge Monitoring Reports (“DMRs”). [Id. at ¶ 26].

        Due in part to “significant ammonia-related violations” at the Lone Tree Facility, [Id. at

 ¶ 27], the Permit also requires “chronic” Whole Effluent Toxicity (“WET”) testing and limits “to

 evaluate the sublethal effect of the Lone Tree Facility’s effluent.” [Id. at ¶ 28]. WET testing of a

 discharged effluent measures a test organism’s response to the “synergistic toxic effect of multiple

 pollutants,” and the Permit requires Swift Beef to conduct WET testing of the Lone Tree Facility’s

 effluent’s impact on a water flea (ceriodaphnia dubia) and a fathead minnow (pimephales

 promelas). [#1 at ¶ 30]. Specifically, Swift Beef must conduct two types of WET testing on a

 quarterly basis. [Id. at ¶ 31]. First, Swift Beef must conduct a test known as the “25-percent

 seven-day inhibition concentration” (“IC25”) standard, which requires use of 100 percent effluent

 (i.e., no dilution of the effluent is permitted) and is designed to identify the effluent concentration

 at which no more than 25 percent of test organisms experience reproduction or growth inhibition

 after seven days of exposure. [Id.]. Second, Swift Beef must conduct a “no observed effects

 concentration” (“NOEC”) test, which also requires use of 100 percent effluent and is designed to

 determine the highest concentration of effluent discharge to yield no detectable effects on the test

 organisms. [Id.].

        The Permit required Swift Beef to begin WET testing and self-reporting in the fourth

 quarter of 2012. [Id. at ¶ 32]. Swift Beef observed violations of its WET testing limits immediately

 and, ultimately, reported to the WQCD that the WET violations were caused by Swift Beef’s use

 of sodium chloride for hide processing at its Beef Plant. [Id. at ¶ 33]. Swift Beef violated its WET

 limits during every quarterly testing period between the fourth quarter of 2013 through the end of

 2015. [Id. at ¶ 34]. After negotiations with the WQCD, and in an effort to mitigate the sodium



                                                   4
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 5 of 29




 chloride in its effluent to reach compliance with its Permit, Swift Beef purchased and installed a

 salt evaporator at its Beef Plant in 2015. [Id. at ¶¶ 34-35]. The salt evaporator was not operational

 by the end of 2015. [Id. at ¶ 35]. In 2016, 2017, and 2018, Swift Beef continued to pipe wastewater

 from its Beef Plant (and other slaughterhouse) to the Lone Tree Facility, and in every quarter from

 Q1 of 2016 through Q4 of 2018, Swift Beef reported violations of the WET limits contemplated

 by its Permit. [Id.].

         The salt evaporator installed at Swift Beef’s Beef Plant involves a combustion process that

 emits air pollution; accordingly, Swift Beef is required to comply with air pollution laws in order

 to operate the salt evaporator. [Id. at ¶ 36]. In February 2015, Swift Beef filed an Air Pollutant

 Emission Notice for its salt evaporator and was ultimately issued an air permit by Colorado’s Air

 Pollution Control Division. [Id.]. Subsequently, seeking to reduce air emissions from the salt

 evaporator to avoid the need to apply for a “major source” air permit, Swift Beef installed a

 “scrubber” on the salt evaporator in December 2017. [Id. at ¶ 37].

         In 2018, Swift Beef violated its WET testing limits in each quarter. [Id. at ¶ 38]. In July

 of that year, after observing “additional and unexpected emissions of particulate matter from

 operating the salt evaporator,” Swift Beef filed a modified Air Pollutant Emission Notice and

 permit application to the State of Colorado. [Id. at ¶ 39]. To date, a modified air permit

 encompassing additional emissions from the salt evaporator has not been issued. [Id.].

         Based on the foregoing, according to Plaintiffs, “Swift Beef is likely to continue to violate

 WET testing limits at the Lone Tree Facility.” [Id. at ¶ 35]. Thus, Plaintiffs’ first claim for relief

 (“Claim 1”) is brought pursuant to the CWA for Swift Beef’s alleged violations of the WET testing

 limits of its Permit and Plaintiffs’ second (“Claim 2”) and third (“Claim 3”) claims for relief, also




                                                   5
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 6 of 29




 brought pursuant to § 1365 of the CWA, allege past and ongoing violations of Parts I(B)(3)(c) and

 I(B)(3)(a) of Swift Beef’s Permit, respectively. [Id. at ¶¶ 62, 67-77, 79-91].

        In its Motion to Dismiss, Swift Beef raises a Federal Rule of Civil Procedure 12(b)(1)

 challenge to Plaintiffs’ assertion of this court’s subject matter jurisdiction. Specifically, Defendant

 argues that Plaintiffs lack Article III standing. Swift Beef also argues for dismissal of Plaintiffs’

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. In

 support of its Motion to Dismiss, Swift Beef attaches the declaration of Fernando Meza (“Meza

 Declaration”), the Facility Environmental Manager for the Lone Tree Facility, as an exhibit

 thereto. See [#20-1]. The Meza Declaration asserts that Swift Beef achieved compliance with its

 WET testing limits for all four quarters of 2019. See [id. at ¶¶ 2, 5-8].

        With their Response to the Motion to Dismiss, Plaintiffs include numerous exhibits and

 affidavits. See [#27-1; #27-2; #27-3; #27-4; #27-5; #27-6]. Exhibit 1 to Plaintiffs’ Response is

 the Affidavit of Neil Levine, Plaintiffs’ counsel, and includes thirty-five exhibits and 286 pages of

 supporting evidence—including, among other documents, notices, applications, and permits

 related to both Swift Beef’s effluent discharges and its air emissions. [#27-1]. Exhibit 2 is the

 Affidavit of Jackie Eubank (“Eubank Declaration”), an FWW member and former JBS USA

 employee. [#27-2 at ¶¶ 2-3]. Ms. Eubank hunts turkeys on the South Platte River, and accesses

 the river from the Centennial Valley State Wildlife Area a few miles downstream from the

 confluence of Lone Tree Creek and the South Platte River. [Id. at ¶ 4]. Ms. Eubank explains that

 “knowing that the [South Platte] River is more polluted than it would be if [Swift Beef] were in

 compliance with the Clean Water Act is reducing and will continue to diminish [her] overall

 experience” hunting turkeys, including “the overall aesthetic experience of being in nature, sitting

 under the trees, and watching . . . [wildlife].” [Id. at ¶ 8]. Ms. Eubank continues:



                                                   6
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 7 of 29




         I am concerned about the water quality of the [South Platte] River because it affects
         my aesthetic experience of hunting around it, as well as the habitat value it has for
         turkey and other wildlife that I rely on. I am concerned that [Swift Beef’s] permit
         violations will cause harm to the ecosystem that I rely on, because I know that the
         turkeys I hunt and the other wildlife in the area are reliant on a healthy river. It
         would enhance my experience to know that the River was less polluted and
         protected from [Swift Beef]’s unlawful activities.

 [Id. at ¶ 9].

         Exhibit 3 is the declaration of Robert Ukeiley (“Ukeiley Declaration”), a member of CBD.

 [#27-3 at ¶ 1]. Mr. Ukeiley states that his “recreational and aesthetic interests in the South Platte

 River and surrounding environment are being injured by Swift Beef’s operations of its Lone Tree

 [Facility]—namely Swift Beef’s violations of the Clean Water Act that . . . add saltwater to the

 South Platte River.” [Id.]. In April 2019, Mr. Ukeiley rafted the South Platte River, including

 upstream of Lone Tree Creek, through the confluence, and downstream on the South Platte River.

 [Id. at ¶ 8]. Mr. Ukeiley states that his “recreational experiences on the river downstream [were]

 made less enjoyable because of the illegal wastewater discharges coming the [sic] Swift Beef’s

 treatment plant and the flows entering the South Platte from Lone Tree Creek,” and “knowing that

 the harm is caused by elevated concentrations of salt makes [him] concerned for the health of this

 riverine environment and its longevity.” [Id. at ¶ 12].

         Exhibit 4 is the declaration of Jeremy Nichols (“Nichols Declaration”), a member of CBD.

 [#27-4 at ¶ 5]. Mr. Nichols explains that, “[t]wice in the spring of 2019, [he] paddled along a

 stretch of the South Platte where Lone Tree Creek joins the South Platte River.” [Id. at ¶ 8]. At

 the confluence of Lone Tree Creek and the South Platte River, Mr. Nichols “enjoyed viewing

 several cottonwoods along the banks on both the river and the creek at the junction,” and “was

 concerned about the potential harm to the cottonwoods and dependent wildlife in this area of the

 river as a result of exposure to increased salinity in the river,” because “[k]nowing the [Lone Tree



                                                  7
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 8 of 29




 Facility] is discharging salt in excess of its Clean Water Act permit limits concerned [Mr. Nichols]

 and diminished [his] enjoyment of the area.” [Id. at ¶ 11].

         In Reply, Swift Beef included additional evidence. Specifically, Swift Beef attached to its

 Reply the declaration and expert report of Miles M. Smart, PhD (“Dr. Smart”). [#35-1]. Dr. Smart

 has a PhD in freshwater ecology and was retained by Swift Beef to examine and offer opinions

 about the impact of effluent discharge from the Swift Beef Lone Tree Facility on the South Platte

 River. [#35-1 at ¶ 4]. In summary, Dr. Smart opines that “the actual impact of the effluent

 discharge by the time the effluent reaches the South Platte River – even during the time period

 Swift Beef was not in compliance – was negligible.” [#35 at 16]. Based on Dr. Smart’s opinion,

 Swift Beef argues that “because there is negligible impact on the South Platte River from the

 effluent, Plaintiffs cannot reasonably base any fear of future injury on the Facility’s effluent

 discharge.” [Id. at 18].

         In turn, Plaintiffs sought leave to file a Sur-Reply, arguing that Swift Beef had raised a new

 argument for the first time on Reply. [#37]. The proposed Sur-Reply argues that Defendant’s

 newly raised argument should be disregarded, and the use of an expert report in conjunction with

 the Motion to Dismiss was improper. [#37-1]. Plaintiffs further argued that even if the court were

 inclined to consider Defendant’s newly raised argument that the discharge resulted in minimal

 impact on the South Platte River and its streamside-riparian vegetation, such argument lacked

 merit. [Id.].

         Because the type of attack on subject matter jurisdiction affects the court’s analytical

 framework, this court first resolves that question first. I then consider whether Plaintiffs should

 be permitted to file a Sur-Reply. Finally, I turn to the merits of Defendant’s challenge.




                                                   8
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 9 of 29




                                      LEGAL STANDARDS

 I.     Subject Matter Jurisdiction and Standing

        Federal courts are courts of limited jurisdiction. Under Article III of the United States

 Constitution, federal courts only have jurisdiction to hear certain “cases” and “controversies.”

 Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014). As such, courts “are duty bound

 to examine facts and law in every lawsuit before them to ensure that they possess subject matter

 jurisdiction.” The Wilderness Soc. v. Kane Cty., Utah, 632 F.3d 1162, 1179 n.3 (10th Cir. 2011)

 (Gorsuch, J., concurring). Indeed, courts have an independent obligation to determine whether

 subject matter jurisdiction exists, even in the absence of a challenge from any party. 1mage

 Software, Inc. v. Reynolds & Reynolds, Co., 459 F.3d 1044, 1048 (10th Cir. 2006) (citing Arbaugh

 v. Y & H Corp., 546 U.S. 500 (2006)).

        A plaintiff must establish Article III standing to bring each of his claims separately. See

 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006); Bronson v. Swensen, 500 F.3d 1099,

 1106 (10th Cir. 2007). The standing inquiry has two components: constitutional and prudential.

 To establish constitutional standing, a plaintiff must demonstrate “(1) an ‘injury in fact,’

 (2) sufficient ‘causal connection between the injury and the conduct complained of,’ and (3) a

 ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” Susan B. Anthony List,

 134 S. Ct. at 2341 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). A

 plaintiff must also satisfy the requirements of prudential standing.       To establish prudential

 standing, a plaintiff must (1) assert his own rights, rather than those belonging to third parties;

 (2) demonstrate that his claim is not simply a “generalized grievance;” and (3) show that plaintiff’s

 grievance falls within the zone of interests protected or regulated by statutes or constitutional

 guarantee invoked in the suit. See Bd. of Cty. Comm’rs of Sweetwater Cty. v. Geringer, 297 F.3d



                                                  9
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 10 of 29




 1108, 1112 (10th Cir. 2002) (citations omitted). The elements of standing “are not mere pleading

 requirements but rather an indispensable part of the plaintiff’s case.” Lujan, 504 U.S. at 561.

 Therefore, Article III standing cannot be assumed; the court must resolve issues of standing before

 it may reach the merits of an issue. See Colorado Outfitters Ass’n v. Hickenlooper (“Colorado

 Outfitters II”), 823 F.3d 537, 543 (10th Cir. 2016).

        Attacks on subject matter jurisdiction may take two different forms, which in turn,

 implicate different analytical frameworks. The United States Court of Appeals for the Tenth

 Circuit (“Tenth Circuit”) has explained that

        [m]otions to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) may
        take one of two forms. First, a party may make a facial challenge to the plaintiff’s
        allegations concerning subject matter jurisdiction, thereby questioning the
        sufficiency of the complaint. In addressing a facial attack, the district court must
        accept the allegations in the complaint as true. Second, a party may go beyond
        allegations contained in the complaint and challenge the facts upon which subject
        matter depends. In addressing a factual attack, the court does not presume the
        truthfulness of the complaint’s factual allegations, but has wide discretion to allow
        affidavits, other documents, and a limited evidentiary hearing to resolve disputed
        jurisdictional facts under Rule 12(b)(1).

 United States v. Rodriquez Aguirre, 264 F.3d 1195, 1203 (10th Cir. 2001) (quoting Holt v. United

 States, 46 F.3d 1000, 1003 (10th Cir. 1995)) (further citations omitted). See also S. Utah

 Wilderness All. v. Palma, 707 F.3d 1143, 1152 (10th Cir. 2013) (on a facial attack, “[w]hen

 evaluating a plaintiff’s standing at the stage of a motion to dismiss on the pleadings, ‘both the trial

 and reviewing courts must accept as true all material allegations of the complaint, and must

 construe the complaint in favor of the complaining party.’” (quoting Warth v. Seldin, 422 U.S.

 490, 501 (1975))); Holt, 46 F.3d at 1002-03 (when a factual challenge is made, there is no

 presumption of truthfulness attached to the plaintiff’s allegations).




                                                   10
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 11 of 29




 II.    Rule 12(b)(6)

        Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

 which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6),

 the court must “accept as true all well-pleaded factual allegations . . . and view these allegations

 in the light most favorable to the plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir.

 2010) (quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). However, a plaintiff

 may not rely on mere labels or conclusions, “and a formulaic recitation of the elements of a cause

 of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S.

 Ct. 1937, 1949 (2009). Plausibility refers “to the scope of the allegations in a complaint: if they

 are so general that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs

 ‘have not nudged their claims across the line from conceivable to plausible.’” Robbins v.

 Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citation omitted). “The burden is on the plaintiff

 to frame ‘a complaint with enough factual matter (taken as true) to suggest’ that he or she is entitled

 to relief.” Id. The ultimate duty of the court is to “determine whether the complaint sufficiently

 alleges facts supporting all the elements necessary to establish an entitlement to relief under the

 legal theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

                                             ANALYSIS

        Swift Beef argues that Plaintiffs lack Article III standing because they have failed to

 establish a concrete and particularized injury, traceability, and redressability. See generally [#20].

 But given the extrinsic evidence offered in this matter, it is not entirely clear whether Defendant

 is pursuing a facial or factual attack to subject matter jurisdiction. Thus, the court first considers



                                                   11
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 12 of 29




 what type of attack to standing Defendant mounts; then, the scope of the record before the court;

 and finally, whether Plaintiffs satisfy standing under the appropriate standard of review.

 I.      Standing Framework

         Upon consideration of Defendant’s Motion to Dismiss, this court finds that it is more

 appropriate for this court to consider the instant Motion as a facial attack under Rule 12(b)(1). In

 its affirmative Motion, Defendant focuses on Plaintiff’s allegations which implicate a facial

 challenge. [#20 at 2 (“Plaintiffs have not alleged facts sufficient to demonstrate that the claimed

 permit violations are the cause of any particular injury, so dismissal is proper. Plaintiffs allege

 nothing more than a general statement that Swift Beef’s purported permit violations have caused

 injury.”), 7 (“Plaintiffs’ Complaint Fails to Adequately Plead Causation or Individual Member’s

 Alleged Injuries”), 12 (“[T]his Court . . . should dismiss Plaintiffs’ Complaint under Rule 12(b)(1)

 for failure to adequately allege causation for Article III standing.”), 13 (“Plaintiffs’ Complaint fails

 to adequately allege standing and causation.”]. See also California Sportfishing Protection

 Alliance v. All Star Auto Wrecking, Inc., 860 F. Supp. 2d 1144, 1150-51 (E.D. Cal. 2012) (“Though

 both parties have supplied the Court with extrinsic evidence, Defendant[’s] motion to dismiss

 clearly attacked the sufficiency of the allegations in the [Complaint] to establish jurisdiction on its

 face.” (citing Coalition for a Sustainable Delta v. City of Stockton, 2009 WL 6697824, *2 (E.D.

 Cal. Aug. 21, 2009) (noting that despite both parties including extrinsic evidence in their filings in

 the form of declarations and affidavits, the defendant made a facial attack because it asserted that

 the complaint was, on its face, insufficient to invoke federal jurisdiction))).

         On Reply, Defendant further clarifies that “the instant motion is based on Plaintiffs’ failure

 to plead – and now prove – that they have standing to bring their claims.” [#35 at 4]. While

 Defendant invites the court to entertain its factual arguments by attaching the Meza Declaration to



                                                   12
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 13 of 29




 its Motion to Dismiss and the Expert Report of Miles Smart in its Reply, it appears that the disputed

 jurisdictional facts, e.g., whether Swift Beef continues to violate the Permit 2 and whether its

 discharge adversely affected the riparian environment or Plaintiffs’ enjoyment of such

 environment, are intertwined with the merits of the case. 3 Accordingly, if this court were to

 consider this a factual attack, it would be required to convert the Rule 12(b)(1) motion into a Rule

 12(b)(6) motion or one for summary judgment if it intended to resolve the disputed facts. See

 Holt, 46 F.3d at 1003. This court declines to do so at this juncture of the case, particularly given

 Plaintiffs’ argument that it has not had an opportunity to take any discovery including but not

 limited to the deposition of Dr. Smart or designating an expert of its own. See Sizova v. Nat.

 Institute of Standards & Tech., 282 F.3d 1320, 1326. (10th Cir. 2002) (observing that while a

 district court has wide discretion in the way it resolves a challenge to subject matter jurisdiction,

 refusal to grant discovery constitutes an abuse of discretion if it prejudices a litigant).

 II.     Record Before the Court

         A.      Motion to File Sur-Reply

         Before turning to the substantive arguments of Defendant’s Motion to Dismiss, this court

 considers the record before it, beginning with whether Plaintiffs should be permitted to file a

 Sur-reply. Neither the Federal Rules of Civil Procedure nor this District’s Local Rules of Civil

 Practice allow for Sur-replies as a matter of right. In the Tenth Circuit, “[a] district court must


 2
   As discussed at greater length below, the Meza Declaration and its assertions of Swift Beef’s
 compliance in 2019 are not ipso facto dispositive of Plaintiffs’ claims. Indeed, assuming that Swift
 Beef was in compliance at the time the Complaint was filed, a factual question remains whether—
 as Plaintiffs’ allege—Swift Beef is likely to continue to violate its permit in the future in the
 absence of a workable solution to the problems causing Swift Beef’s violations.
 3
   “[T]he underlying issue [in determining whether the jurisdictional question is intertwined with
 the merits] is whether resolution of the jurisdictional question requires resolution of an aspect of
 the substantive claim.” Paper, Allied-Indus., Chem. And Energy Workers Int'l Union v. Cont’l
 Carbon Co., 428 F.3d 1285, 1292 (10th Cir. 2005).
                                                   13
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 14 of 29




 permit a surreply where it relies on new materials—i.e., new evidence or new legal argument—

 raised in a reply brief.”      United Fire & Cas. Co. v. Boulder Plaza Residential, LLC,

 No. 06-cv-00037-PAB-CBS2010 WL 420046, at *10 (D. Colo. Feb. 1, 2010) (citing Pippin v.

 Burlington Res. Oil & Gas Co., 440 F.3d 1186, 1192 (10th Cir. 2006)). “However, where the

 materials are not new or a court disregards any materials that are, that court need not permit a

 surreply.” Id. (citing Green v. New Mexico, 420 F.3d 1189, 1196-97 (10th Cir. 2005)).

         Here, Plaintiffs assert that Swift Beef’s “untimely argument” raised on Reply “improperly

 denies Plaintiffs the opportunity to address the implications of a factual argument that Plaintiffs

 lack standing due to what Defendant characterizes as the small environmental impact to the South

 Platte River.” [Id.]. In Response to the Motion for Leave to File Sur-reply, Swift Beef argues that

 “[i]t was not until Swift Beef received the Declarations attached with Plaintiffs’ Brief in

 Opposition to Motion to Dismiss that it learned of the specific, limited geographic area of concern

 and the alleged harm,” and therefore “Swift Beef does not raise a new argument, it simply provides

 more specific evidence to support its original argument that Plaintiffs fail to allege and prove

 concrete, particularized injury that is traceable to Swift Beef. This argument was raised in the

 Motion to Dismiss.” [#38 at 2].

         Swift Beef’s supporting citations in its Response underscore the fact that its Motion to

 Dismiss was a facial challenge to the Complaint. [#38 at 2-3 (excerpts from [#20] repeatedly

 referencing Plaintiffs’ failure to allege standing)]. Having determined that it is more appropriate

 to proceed with a facial challenge at this juncture, this court will not consider the factual assertions

 made by Mr. Meza or Dr. Smart, and accordingly the Sur-Reply is unnecessary. Accordingly,

 Plaintiffs’ Motion for Leave to File Sur-reply is DENIED.




                                                   14
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 15 of 29




        B.      Plaintiffs’ Declarations

        The court also considers whether it is permitted to consider the Declarations offered by

 Plaintiffs in Response to the Motion to Dismiss. These member declarations and affidavits seek

 to clarify the more general factual allegations in their Complaint, detailing the members’ respective

 past and planned recreational and aesthetic enjoyment of Lone Tree Creek, the South Platte River,

 and the confluence of the two waterbodies, and the manner in which the members experience

 diminished enjoyment of the area as a result of their knowledge and concern regarding the effluent

 discharge from the nearby Lone Tree Facility. See [#27-2; #27-3; #27-4].

        Notwithstanding the facial nature of Swift Beef’s attack on Plaintiffs’ Complaint, the court

 may still properly consider the declarations and affidavits proffered by Plaintiffs in their Response

 to the instant Motion. “In evaluating a plaintiff’s standing at the motion to dismiss stage, a court

 may consider not only the allegations in the complaint, but also factual averments made by

 declaration or affidavit” without converting the motion into a factual attack or a motion for

 summary judgment. See American Tradition Institute v. Colorado, 876 F. Supp. 2d 1222, 1232

 (D. Colo. 2012). The Supreme Court explained in Warth v. Seldin that,

        [in] ruling on a motion to dismiss for want of standing, [courts] must accept as true
        all material allegations of the complaint, and must construe the complaint in favor
        of the complaining party. At the same time, it is within the trial court’s power to
        allow or to require the plaintiff to supply, by amendment to the complaint or by
        affidavits, further particularized allegations of fact deemed supportive of plaintiff’s
        standing. If, after this opportunity, the plaintiff’s standing does not adequately
        appear from all materials of record, the complaint must be dismissed.

 422 U.S. at 501-02 (emphasis added). See also Sac & Fox Nation of Mo. v. Pierce, 213 F.3d 566,

 573 (10th Cir. 2000) (“The [plaintiff]’s uncontroverted affidavits, albeit conclusory, support their

 allegations of injury . . . [A] plaintiff may submit affidavits to particularize allegations of fact in

 support of its standing.”); Am. Tradition Institute, 876 F. Supp. 2d at 1233 (“The Court finds it

 appropriate [in deciding a motion to dismiss for lack of standing], at this early stage of the

                                                   15
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 16 of 29




 proceedings, to consider and accept [plaintiff]’s declaration as clarification of the general

 allegations of injury and standing made in the operative Complaint.”).

 III.    Standing

         Having framed the analysis and defined the record before it, this court now turns to

 considering whether Plaintiffs sufficiently plead facts, taken as true and viewed in the light most

 favorable to them, to establish standing. In the plain language of the citizen suit provision Plaintiffs

 must merely allege sufficient facts that allow a factfinder to conclude that Swift Beef is “in

 violation” of its Permit. See 33 U.S.C. §§ 1365(a), 1365(f)(6). And the Supreme Court has held

 that for purposes of § 1365 a company remains “in violation” of its Permit if there is “a reasonable

 likelihood that a past polluter will continue to pollute in the future.” Gwaltney of Smithfield v.

 Chesapeake Bay Found., 484 U.S. 49, 57 (1989); see also id. at 69 (“When a company has violated

 an effluent standard or limitation, it remains . . . ‘in violation’ of that standard or limitation so long

 as it has not put in place remedial measures that clearly eliminate the cause of the violation.”)

 (Scalia, J., concurring).

         Swift Beef argues that dismissal is proper because “Plaintiffs have not alleged facts

 sufficient to demonstrate that the claimed permit violations are the cause of any particular injury.”

 [#20 at 2]. Swift Beef also argues that the Complaint fails to adequately allege a geographic nexus

 because “the actual area of the alleged harm is unclear.” [#20 at 12]. While noting Plaintiffs’

 allegations that the Lone Tree Facility discharges into the Lone Tree Creek . . . [which] then flows

 approximately one mile to the South Platte River,” Swift Beef argues that Plaintiffs fail to allege

 any damage caused by the Lone Tree Facility effluent to either Lone Tree Creek or the South Platte

 River. [Id.]. Swift Beef also argues that “the only allegations of proximity” are found in paragraph

 9 of the Complaint, wherein Plaintiffs allege that their members “use and enjoy the waters of Lone



                                                    16
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 17 of 29




 Tree Creek and the South Platte River as well as the aquatic environment and dependent wildlife

 associated with these waterways.” [Id. at 13; #1 at ¶ 9].

        A.      Concrete and Particularized Injury Fairly Traceable to Defendant’s Conduct

        The court now turns to the substantive question of whether Plaintiffs have constitutional

 standing to bring this action.     Swift Beef’s arguments related to injury-in-fact are closely

 intertwined with its arguments regarding traceability. Accordingly, I consider the two first two

 elements of Article III standing together.

                1.      Standard

        “The relevant showing for purposes of Art. III standing . . . is not injury to the environment

 but injury to the plaintiff. To insist upon the former rather than the latter as part of the standing

 inquiry is to raise the standing hurdle higher than the necessary showing for success on the merits

 in an action alleging noncompliance with an NPDES permit.” Friends of the Earth v. Laidlaw

 Environ. Servs., 528 U.S. 167, 181 (2000). “A person who has reasonable concerns about pollution

 suffers injury in fact when their concerns directly affect their recreational, aesthetic, or economic

 interests.” Utah Physicians for a Healthy Env. v. Diesel Power Gear LLC, 374 F. Supp. 3d 1124,

 1132 (D. Utah 2019); see also Laidlaw, 528 U.S. at 183-85. “The proper focus is on whether the

 plaintiff was harmed, not on the amount of harm to the environment,” Nat. Res. Def. Council v.

 Vilsack, No. 08-cv-2371-CMA, 2011 WL 3471011, at *4 (D. Colo. Aug. 5, 2011), and a plaintiff’s

 “injury [need not] meet some threshold of pervasiveness to satisfy Article III,” Am. Humanist

 Ass’n v. Douglas Cty. Sch. Dist., 859 F.3d 1243, 1253 (10th Cir. 2017).

        Nevertheless, to establish the existence of an “injury in fact,” “a plaintiff must offer

 something more than the hypothetical possibility of injury.” Colorado Outfitters II, 823 F.3d at

 544. Instead, the alleged injury must be “concrete, particularized, and actual or imminent.” Id.



                                                  17
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 18 of 29




 (citing Lujan, 504 U.S. at 560). Where a plaintiff seeks prospective relief like an injunction, the

 plaintiff must be suffering a continuing injury or be under a real and immediate threat of being

 injured in the future. See Colorado Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d

 1205, 1211 (10th Cir. 2014).

                2.      Plaintiffs’ Allegations & Parties’ Arguments

        In their Complaint, Plaintiffs allege that Swift Beef has systematically violated the CWA

 at its Lone Tree Facility by exceeding the limits of its CWA Permit and “[m]embers of both the

 Center for Biological Diversity and Food & Water Watch use and enjoy the waters of Lone Tree

 Creek and the South Platte River as well as the aquatic environment and dependent wildlife

 associated with these waterways for aesthetic enjoyment and recreational activities, including

 fishing, hunting, swimming, boating, bird and wildlife viewing, hiking, and walking; they intend

 to continue to do so.” [#1 at ¶ 9]. Plaintiffs further aver that Swift Beef’s non-compliance with

 the Permit’s terms “injure members that engage in these recreational and aesthetic uses and deter

 and limit their uses and enjoyment of these places now and in the future.” [Id.].

        Particularized Injury to Plaintiffs. In its Motion to Dismiss, Swift Beef initially argues

 that Plaintiffs’ allegations of injury are vague and conclusory. [#20 at 8]. In Response, Plaintiffs

 provide declarations from multiple members detailing the members’ respective past and planned

 recreational and aesthetic enjoyment of Lone Tree Creek, the South Platte River, and the

 confluence of the two waterbodies, and the manner in which the members experience diminished

 enjoyment of the area as a result of their knowledge and concern regarding the effluent discharge

 from the nearby Lone Tree Facility. See [#27-2; #27-3; #27-4]. Plaintiffs contend that their

 members’ diminished enjoyment is based on reasonable concerns because (a) “[v]iolations of

 WET limits reflect the adverse effects of Swift Beef’s saltwater discharges on a freshwater aquatic



                                                 18
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 19 of 29




 system,”; and (b) Swift Beef “still cannot neutralize the salty wastewater” from the Lone Tree

 Facility and does not have a workable solution in place to comply with its WET permit limits.

 [#27 at 30]. Plaintiffs also allege that, at least at certain times of the year, the entirety of the Lone

 Tree Creek flow is from the effluent discharge of the Lone Tree Facility. “[T]he [Lone Tree

 Facility’s] effluent discharges make up almost all of Lone Tree Creek’s flow into the South Platte,”

 [#27-1 at 103, 110, 111], “and its discharge point is about a mile for the South Platte River

 confluence.” [#27 at 26]. Plaintiffs explain that Swift Beef’s “salt recovery system . . . remains

 ineffective and cannot operate legally: there is no permit for the air scrubber, it frequently breaks

 down and is inefficient, the system violates opacity limits when operating, and the system needs

 an upgrade to work properly.” [#27 at 30; #27-1; #1 at ¶¶ 5, 32–39, 62]. Thus, “[w]ithout a solution

 in place, Plaintiffs’ members reasonably believe that the area they use and enjoy will remain

 polluted with the [Lone Tree Facility’s] toxic wastewater discharges.” [#27 at 30 (citing [#1 at ¶¶

 5, 9, 62])].

         In Reply, Swift Beef argues that the Eubank, Ukeiley, and Nichols Declarations “contain

 nothing more than abstract references to hypothetical future harm” and thus no “particular and

 concrete . . . injuries are even alleged.” [#35 at 8]. According to Swift Beef, “[t]he question before

 the Court has now been limited to whether Plaintiffs will suffer injury on the South Platte River as

 a result of the potential future unlawful discharges from the Lone Tree Facility three miles

 upstream.” [#35 at 8]. Swift Beef also argues that “there are no allegations of ‘environmental

 effects’ as a result of the Swift Beef discharge,” [#35 at 9], and contends that “Plaintiffs’ concerns

 are not ‘reasonable’ here because of the negligible impact of the Lone Tree Creek on the South

 Platte River.” [#35 at 12]. “The common thread linking all three of Plaintiffs’ members is that

 none of them could cite to a single, identifiable effect of the Lone Tree Creek discharge on the



                                                    19
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 20 of 29




 South Platte River.” [#35 at 11]. Defendant argues that, if this were sufficient for standing, “any

 person could establish standing for wholly past violations as long as they have been to the area at

 any time and believe – without any basis in science or reality – that there could be harm to the

 environment if a permit holder were to violate a permit in the future.” [#35 at 12].

        While this court agrees that the Complaint’s initial allegations were too conclusory to

 sustain standing, in their Declarations, Messrs. Ukeiley and Nichols have claimed that their

 enjoyment of various activities they take part in on Lone Tree Creek and waterways downstream

 is lessened due to Swift Beef’s alleged violations of various provisions of the CWA. I find these

 sufficient to state a cognizable particularized injury to Plaintiffs. See Ecological Rights Found. v.

 Pacific Lumber, 230 F.3d 1141, 1152 (9th Cir. 2000); Vilsack, 2011 WL 3471011, at *5 (finding

 the argument that plaintiffs failed to state a particularized injury unpersuasive, where declarants

 have sufficiently described injuries to their personal aesthetic, recreational and economic interests

 in declarations in response to motions to dismiss). The court now turns to Swift Beef’s other

 arguments regarding whether Plaintiffs have standing to bring this action.

        Geographic Nexus. Next, Swift Beef argues that the effluent discharge from the Lone

 Tree Facility occurs too far upstream to have any impact on the South Platte River, and therefore

 argues that Plaintiffs’ lack the requisite “geographical nexus” to support standing. [#35 at 15].

 Swift Beef relies nearly exclusively on the report of Dr. Smart for this proposition. “[B]ecause

 there is negligible impact on the South Platte River from the effluent, Plaintiffs cannot reasonably

 base any fear of future injury on the Facility’s effluent discharge.” [#35 at 19]. And on Reply,

 Defendant challenges whether Plaintiffs’ have adequately proven “injury-in-fact” for purposes of

 standing on the basis that Plaintiffs have not shown injury to the South Platte River; in other words,




                                                  20
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 21 of 29




 Defendant challenges Plaintiffs’ assertion that their interests in recreating on the South Platte River

 are injured by Defendant’s discharge into the Lone Tree Creek.

        For purposes of standing, however, the fact that the discharge occurred upstream and in a

 tributary of the South Platte River does not mean that the South Platte River fails to be an “affected

 area” for purposes of a plaintiff’s direct nexus. Generally,

        environmental plaintiffs adequately allege injury in fact when they aver that they
        use the affected area and are persons ‘for whom the aesthetic and recreational
        values of the area will be lessened’ by the challenged activity.’ Friends of the Earth,
        528 U.S. at 183, 120 S. Ct. 693 (quoting Sierra Club v. Morton, 405 U.S. 727, 735,
        92 S. Ct. 1361, 31 L.Ed.2d 636 (1972)). ‘While generalized harm to the forest or
        the environment will not alone support standing, if that harm in fact affects the
        recreational or even the mere esthetic interests of the plaintiff, that will suffice.’
        Summers, 555 U.S. at 494, 129 S. Ct. 1142.

 Palma, 707 F.3d at 1155. By asserting that Plaintiffs lack a geographical nexus to the alleged

 harm, Swift Beef challenges whether the South Platte River is an “affected area”, thereby

 challenging both Plaintiffs’ assertion of injury-in-fact and traceability. Here, however, Swift Beef

 concedes that effluent discharge from its Lone Tree Facility contribute salt (or total dissolved

 solids (“TDS”)) to the South Platte River. [#35 at 6, 17]. At this juncture, the fact that Swift Beef

 “contributes to the kinds of injuries alleged in the specific geographic area of concern,” WildEarth

 Guardians v. Colorado Springs Utilities Bd., No. 17-cv-00357-CMA-MLC, 2018 WL 317469, at

 *7 (D. Colo. Jan. 8, 2018), even if its contributions “constitute only a tiny fraction” of Plaintiffs’

 injury, Renewable Fuels Assoc. v. United States E.P.A., 948 F.3d 1206, 1234 (10th Cir. 2020), is

 all Plaintiffs need demonstrate.

        Moreover, Plaintiffs may rely on “circumstantial evidence such as proximity to polluting

 sources, predictions of discharge influence, and past pollution to prove both injury in fact and

 traceability.” Gaston Copper I, 204 F.3d at 163. To require more would contravene the otherwise

 “straightforward Clean Water Act issue of whether [the defendant] has violated its permit


                                                   21
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 22 of 29




 limitations[,]” thereby “throw[ing] federal legislative efforts to control water pollution into a time

 warp by judicially reinstating the previous statutory regime in the form of escalated standing

 requirements.” Id. at 163-64.

        Upon consideration, I find that the South Platte River and its confluence with Lone Tree

 Creek are “affected areas” and support Plaintiffs’ injury-in-fact that is fairly traceable to Swift

 Beef’s effluent discharges for purposes of Article III standing. Swift Beef concedes that the Lone

 Tree Creek is a tributary of the South Platte River, that it flows into the South Platte River, and

 that Swift Beef’s discharged effluent from the Lone Tree Facility—via the Lone Tree Creek—

 contributes TDS to the South Platte River. “[T]he proximity of [the South Platte River] to the

 point of discharge supports the conclusion that discharge violations into [Lone Tree Creek] affect

 [the South Platte River].” Ohio Valley Environmental Coalition, Inc. v. Marfork Coal Co., Inc.,

 966 F. Supp. 2d 667, 673-74 (S.D.W.Va. 2013). “By [Swift Beef]’s own estimate, Plaintiffs’ use

 of [the South Platte River] is at an area approximately 3.[07] miles from the [Lone Tree Facility].”

 See id. at 673-74; [#35 at 17]. “This relatively short distance and the fact that [Lone Tree Creek]

 runs directly into [the South Platte River],” and the fact that at least sometimes discharge from the

 Lone Tree Facility makes up most of the flow of Lone Tree Creek, “is circumstantial evidence that

 supports the conclusion that [the South Platte River] is an ‘affected area.’” Marfork Coal, 966 F.

 Supp. 2d at 674. Cf. Friends of the Earth, Inc. v. Crown Cent. Petroleum Corp., 95 F.3d 358, 361

 (5th Cir. 1996) (finding plaintiffs’ claims too attenuated where they used a body of water “located

 three tributaries and 18 miles” downstream from the defendant’s refinery); see also Friends of the

 Earth, Inc. v. Chevron Chem. Co., 900 F.Supp. 67, 75 (E.D. Tex. 1995) (concluding that a distance

 of two to four miles between source of pollution and waterway used by plaintiffs was not too great

 to infer causation); Gaston Copper, 263 F. App’x 348, 355-56 (4th Cir. 2008) (holding that



                                                  22
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 23 of 29




 plaintiffs had standing because of their recreational and aesthetic interests in area downstream of

 water pollution discharges).

          Causation. On Reply, Swift Beef argues that Plaintiffs fail to establish traceability for

 purposes of constitutional standing because the Plaintiffs fail to prove “that Swift Beef’s discharge

 had a toxic effect on this freshwater ecosystem (the South Platte River) and that the toxic effect

 somehow impacted their members.” [#35 at 19]. Swift Beef contends that “the only evidence

 before the Court is that there is almost no measurable or observable impact whatsoever to the South

 Platte River by the time the Lone Tree Creek discharge reaches the South Platte River.” [#35 at

 19]. But on a facial challenge to subject matter jurisdiction, I must disregard Defendant’s proffered

 expert testimony regarding the “negligible” impact of the Lone Tree Creek effluent on the South

 Platte River.

          “In the context of an environmental pollution case, a plaintiff must merely show that a

 defendant discharges a pollutant that causes or contributes to the kind of injuries alleged in the

 specific geographic area of concern.” WildEarth Guardians, 2018 WL 317469, at *7. As

 discussed above, at this juncture, the allegation that Swift Beef “contributes to the kinds of injuries

 alleged in the specific geographic area of concern,” id., even if its contributions “constitute only a

 tiny fraction” of Plaintiffs’ injury, Renewable Fuels, 948 F.3d at 1234, is all Plaintiffs needs to

 plead.

          “Whether a court can infer a causal link between a source of pollution and at least some

 portion of a petitioner’s injury is a fact-specific inquiry that turns on many factors, including the

 size of the waterway, the proximity of the source and the injury, forces like water currents, and

 whether discharges will evaporate or become diluted.” Center for Biological Diversity v. EPA (5th

 Cir. 2019) (citing Crown Central, 95 F.3d at 361-62). Here, the Lone Tree Creek is low-flowing



                                                   23
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 24 of 29




 and by Swift Beef’s own admission, at times nearly entirely comprised of effluent from the Lone

 Tree Facility. See [#35 at 4-5]. Moreover, the Lone Tree Facility is 3.07 miles from the South

 Platte River, and the declarants testify to their diminished enjoyment not only on the South Platte

 River, but at the confluence of Lone Tree Creek and the South Platte River. And it is undisputed

 that Lone Tree Creek is a tributary of the South Platte River; it flows directly into the South Platte.

        Ongoing Violation. Finally, the court considers Swift Beef’s contention that it has

 complied with the terms of the Permit at and since the time that the Complaint was filed. Swift

 Beef contends that the “Complaint does not allege that Swift Beef is violating its permit” because

 it “does not allege any violations in 2019 or that Swift Beef was out of compliance at the time the

 Complaint was filed.” [#20 at 8]. According to Defendant, “Plaintiffs’ allegations regarding

 causation are conclusory in nature and lack any specificity or traceability between the historic

 permit violations and any current impact on Plaintiffs’ recreational activities.” [#20 at 8]. Swift

 Beef argues that “[t]raceability requires a party to plead and demonstrate how the violations ‘deter

 and limit’ their uses and enjoyment,” and Plaintiffs have not met this required showing because

 “[t]here are no allegations that the claimed [permit] violations impacted any wildlife, vegetation,

 waterways, etc.” [Id.]. “At the very least,” argues Swift Beef, “Plaintiffs should be required to

 allege what harm to the environment was caused by the claimed permit violations and how that

 harm impacted the members of Plaintiffs’ organizations.” [Id. at 8-9]. 4

        Swift Beef also relies heavily on two unpublished opinions from this District. See Ctr. for

 Bio. Diversity v. Norton, No. 02-cv-435-WDM-MJW (D. Colo. Sept. 30, 2003); Ctr. for Bio.

 Diversity v. Norton (“Norton II”), 02-cv-435-WDM-MJW, 2005 WL 1994251 (D. Colo. Aug. 17,



 4
   To the extent Swift Beef’s argument here is couched in Rule 12(b)(1) terms, for the reasons
 discussed above, this court (a) finds that Plaintiffs have sufficiently demonstrated standing, and
 (b) is satisfied that this court has subject matter jurisdiction over the instant action.
                                                   24
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 25 of 29




 2005). Swift Beef argues that, like in Norton, the Complaint here “suffers from the same fatal

 defect” because “Plaintiffs make the conclusory statement that its [sic] members have been injured

 by Swift Beef’s historic permit violations.” [#20 at 10 (emphasis added)].

        I find Swift Beef’s argument in this regard unpersuasive for several reasons. First, Norton

 is not as instructive as Swift Beef claims. In Norton, the plaintiffs sought to challenge the Secretary

 of the Department of the Interior and the Bureau of Land Management’s inaction under the Wild

 and Scenic Rivers Act (“WRSA”). See Norton II, 2005 WL 1994251, at **1-2. There, the court

 found that the plaintiffs had failed to demonstrate any “injury, real or threatened; or even any past

 harm likely to recur,” as a result of the defendants’ failure to (a) make specific studies and

 investigations regarding potential additions to the WSRA and (b) give consideration to potential

 wild and scenic river areas in planning for the use and development of resources. Id. at *2. There

 were no specific discharges or projects alleged to have caused any injury; in essence, the plaintiffs

 lacked standing to challenge agency inaction under the WRSA.

        Here, Plaintiffs do not merely allege wholly past violations of Swift Beef’s Permit. Instead,

 Plaintiffs allege that—in light of previous violations and a lack of a workable solution to the

 problem causing Swift Beef’s violations—“there is a continuing likelihood of recurring,

 intermittent, or sporadic violations.” [#27 at 20; #1 at ¶¶ 5, 32-39, 62]. See also [#27 at 21

 (“Violations are wholly past if risk of a recurring violation ‘has been completely eradicated when

 citizen-plaintiff filed suit.’”) (quoting Chesapeake Bay, 844 F.2d at 172)]. Notwithstanding Swift

 Beef’s contention that it is no longer violating its WET test effluent limits, it is undisputed that for

 at least five consecutive years, Swift Beef has been discharging its Lone Tree Facility effluent into

 Lone Tree Creek in excess of its Permit. See Ctr. for Bio. Div. v. EPA, 937 F.3d 533, 545 (5th Cir.

 2019) (“In a case involving a small body of water, close proximity, well-understood water currents,



                                                   25
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 26 of 29




 and persistent discharges, [finding a causal link between a source of pollution and at least some

 portion of a plaintiff’s injury] might be appropriate.”) (citing Sierra Club, Lone Star Chapter v.

 Cedar Point Oil Co., 73 F.3d 546, 557 (5th Cir. 1996)); cf. Vilsack, 2011 WL 3471011, at *3.

 Plaintiffs further contend that despite the operation of the salt recovery system by December 2017,

 Swift Beef continued to violate the Permit’s WET testing limits in each quarter of 2018, thereby

 raising the issue of whether the salt recovery system was operating properly. 5 [#1 at ¶¶ 37-38, #27

 at 7]. Courts in this District have allowed a plaintiff to prove an ongoing violation in order to

 establish jurisdiction “either (1) by proving violations that continue on or after the date the

 complaint is filed, or (2) by adducing evidence from which a reasonable trier of fact could find a

 continuing likelihood of a recurrence in intermittent or sporadic violations.” Sierra Club v. Cripple

 Creek & Victor Gold Min. Co., No. 00-CV-02325-MSK-MEH, 2006 WL 2882491, at *11 (D.

 Colo. Apr. 13, 2006). While Defendant may be able to establish factually that these assertions are

 incorrect, this court is satisfied that Plaintiffs have adequately pleaded injury-in-fact, traceability,

 and a good faith basis for intermittent violations. Sierra Club v. El Paso Gold Mines, Inc., 421

 F.3d 1133, 1139 (10th Cir. 2005) (observing that “for purposes of Article III standing, to establish

 jurisdiction, citizen-plaintiffs need only make good-faith allegations of continuous or intermittent

 violations”).

        B.       Redressability

        I turn next to consider whether Plaintiffs have sufficiently established redressability, the

 third and final requirement of Article III standing. “To demonstrate redressability, a party must



 5
   Plaintiffs also allege that Defendant’s modified Air Pollutant Emission Notice and modified
 construction permit have not been granted [#1 at ¶ 39], but it is unclear to this court how any
 potential violation of the Clean Air Act, though concerning, is relevant to the claims asserted in
 this action. There are no allegations that Swift Beef has been ordered to shut down the salt
 evaporation system or that it is non-functional without these modified permits. See generally [#1].
                                                   26
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 27 of 29




 show that a favorable court judgment is likely to relieve the party’s injury.” WildEarth Guardians

 v. Public Service Co. of Colorado, 690 F.3d 1174, 1182 (10th Cir. 2012) (quoting City of Hugo v.

 Nichols (Two Cases), 656 F.3d 1251, 1264 (10th Cir. 2011)).

        Apart from its other arguments regarding standing, Swift Beef does not raise distinct

 redressability arguments in its Motion to Dismiss. See generally [#20]. Plaintiffs explain that

 their injuries are redressable by the relief sought, which includes declaratory and injunctive relief

 and civil penalties. [#27 at 33]. Plaintiffs argue that (a) a declaratory judgment is “powerful relief”

 because Swift Beef has maintained systemic noncompliance with its WET limits and has not

 conceded liability; (b) an injunction prohibiting Swift Beef “from piping salty wastewater to the

 [Lone Tree Facility]”—or otherwise requiring Swift Beef to prevent its salty discharges from

 causing WET violations—“will redress the concern that has diminished Plaintiffs-members’

 enjoyment of the South Platte River’s freshwater environment”; and (c) “civil penalties will

 promote immediate compliance and deter Swift Beef’s illegal conduct.” [#27 at 34].

        In Reply, Swift Beef appears to argue that given its recent compliance with the Permit,

 there is no benefit of deterrence to be gained from the imposition of civil penalties under the CWA.

 [#35 at 21 (“The company has installed and is operating a system that has been in compliance with

 the Permit for over a year. How could a civil penalty at this point make any difference at all?”)].

 Again, Swift Beef asks the court to conflate the merits question (whether Swift Beef is in

 “continuing violation” of its Permit), with the jurisdictional question (whether, assuming Swift

 Beef is violating its Permit as alleged, the Plaintiffs’ injuries are redressable by the court). But as

 the Supreme Court in Laidlaw explained, “[t]o the extent that [civil penalties] encourage

 defendants to discontinue current violations and deter them from committing future ones, they

 afford redress to plaintiffs who are injured or threatened with injury as a consequence of ongoing



                                                   27
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 28 of 29




 unlawful conduct.” 528 U.S. at 186. See also Benham v. Ozark Materials River Rock, LLC, 885

 F.3d 1267, 1273 (10th Cir. 2018) (civil penalties under the CWA will “deter future violations”).

 Accordingly, this court finds that Plaintiffs have sufficiently pleaded redressability of their injuries

 and, thus, have satisfied the requirements of Article III standing.

 IV.    Failure to State a Claim

        Having determined that federal subject matter jurisdiction is properly exercised in this

 action via the foregoing Rule 12(b)(1) analysis, I turn briefly to whether Plaintiffs have stated a

 cognizable claim to survive dismissal pursuant to Rule 12(b)(6). As with the facial attack to

 subject matter jurisdiction, when considering whether Plaintiffs have stated a cognizable claim,

 the court is “not to weigh potential evidence that the parties might present at trial, but to assess

 whether the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

 granted.” Evans v. Diamond, 957 F.3d 1098, 1100 (10th Cir. 2020) (ellipsis omitted) (quoting

 Peterson v. Grisham, 594 F.3d 723, 727 (10th Cir. 2010)).

        To state a claim under the CWA’s citizen suit provision, a complaint must allege: (1) that

 the plaintiff has an interest that is or may be adversely affected; (2) by an individual entity, or

 state’s; (3) ongoing; (4) violation of an effluent standard or limitation. Swartz v. Beach, 229 F.

 Supp. 2d 1239, 1268-69 (D. Wyo. 2002). Swift Beef does not make distinct arguments for

 dismissal under Rule 12(b)(6) beyond its facial attack to Plaintiffs’ standing. Thus, for the reasons

 set forth above, I find that Plaintiffs have adequately stated a claim for relief under the CWA.

 Accordingly, Swift Beef’s Motion to Dismiss is DENIED in its entirety. In so finding, this court

 notes that at summary judgment or at trial, Plaintiffs will not be able to simply rely upon allegations

 but will have to prove their various assertions, including but not limited to that the violation is

 ongoing, either by being continuous or intermittent, and Plaintiffs are suffering an injury-in-fact



                                                   28
Case 1:19-cv-01464-NYW Document 42 Filed 06/02/20 USDC Colorado Page 29 of 29




 that is caused by Defendant. Cf. Cripple Creek & Victor Gold Min. Co., 2006 WL 2882491

 (reflecting the trial court’s findings of fact, conclusions of law, and judgment on alleged CWA

 violations after a seven-day bench trial).

                                              CONCLUSION

        For the foregoing reasons, IT IS ORDERED that:

        (1)     Defendant’s Motion to Dismiss [#20] is DENIED;

        (2)     Plaintiffs’ Motion for Leave to File a Sur-reply [#37] is DENIED; and

        (3)     The Parties shall jointly contact chambers via email at

        Wang_Chambers@cod.uscourts.gov within three days of this ruling to set a supplemental

        Scheduling Conference.



 DATED: June 2, 2020                                   BY THE COURT:




                                                       Nina Y. Wang
                                                       United States Magistrate Judge




                                                  29
